Motion for leave to appeal from that part of the order of the Appellate Division which affirmed the order of Supreme Court denying defendants’ motion to vacate that court’s judgment, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Motion for leave to appeal from that part of the order of the Appellate Division which dismissed the appeal taken from that court’s judgment, dismissed upon the ground that an appeal does not lie from a judgment entered upon an uncontested inquest (CPLR 5511).
Motion for a stay dismissed as academic.